Citation Nr: 0509581	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  01-09 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for macular degeneration of 
the right eye with hole formation and decreased visual 
acuity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

When this case was last before the Board in August 2003, it 
was remanded for further RO actions.  


FINDING OF FACT

The veteran's macular degeneration of the right eye with hole 
formation and decreased visual acuity is not etiologically 
related to service.


CONCLUSION OF LAW

Macular degeneration of the right eye with hole formation and 
decreased visual acuity was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case, 
supplemental statement of the case, a letter dated in July 
2001 from the RO, and letters dated in February and June 2004 
from the Appeals Management Center, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although VA did not specifically inform the 
veteran that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, to this extent, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim for 
service connection for macular degeneration of the right eye 
with hole formation and decreased visual acuity on a de novo 
basis following compliance with the notice requirements of 
the VCAA and the implementing regulations.  There is no 
indication or reason to believe that its decision would have 
been different had the claim not been previously adjudicated.  
In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations.   

Factual Background

Service medical records note that in December 1943 the 
veteran was treated for a deep laceration of the right cheek 
and right eyebrow.  Both wounds were treated without 
difficulty.  It was noted that the lacerations came from a 
porcelain cup accident incurred on December 24, 1943, in 
England.  Another service medical record notes that the 
incident occurred when the veteran was walking out of a 
building and some fellow soldiers started a fight, causing 
him to get hit on the face with a glass.  The separation 
examination was negative for any eye abnormalities.  Right 
eye vision was noted to be 20/20.

The veteran's original claim for VA compensation was received 
in September 1945.  The disabilities for which service 
connection was sought included a scar and injury below the 
right eye which were incurred in December 1944.  In this 
claim, the veteran did not mention an injury or disability of 
the right eye.

In August 1963, the veteran filed a claim for service 
connection for visual impairment in the right eye and a scar 
over the right eye.  He reported that he sustained a cut over 
the right eye from broken glass in an accident at a Red Cross 
club in England on December 24, 1944, and that he currently 
had a residual scar.  

An October 1963 letter from W.C. Mott, M.D., notes that 
ocular examination revealed a central retinal hole in the 
right eye, with vision reduced to 20/200.  The letter notes 
that the veteran had a history of a blow to the eye with 
facial laceration over the molar region.  This injury was 
noted to have occurred in England in 1943-1944 on Christmas 
Eve at a civilian restaurant.  The physician opined that the 
veteran had permanent retinal damage, which could have 
resulted from the above-mentioned injury.

A December 1963 VA examination report notes that the veteran 
had a scar just below and just lateral to the right lower 
eyebrow and a scar in the right eyebrow.  Examination of the 
right eye revealed advanced macular degeneration with hole 
formation.  Vision in the right eye was 3/200, not 
correctable.  The examiner opined that the healed superficial 
lacerations were of no consequence cosmetically or 
functionally.  The examiner also opined that in October 1945, 
the time of the veteran's discharge, the veteran's vision was 
20/20; and, as the accident was in December 1943, nearly two 
years prior, any damage of the retina would have been shown 
at the time of discharge.  Therefore, the examiner stated 
that the retinal damage found in the right eye cannot be 
associated with the in-service injury in December 1943.

An October 1983 statement from D.L. Clarke, M.D. indicates 
that the macular degeneration of the veteran's right eye with 
hole formation was traumatic in origin and that the only 
history of right eye trauma reported by the veteran was 
trauma occurring in service in 1944.

VA eye clinic treatment records from January 1994 note that 
the veteran had suffered from decreased vision in his right 
eye since an explosion in 1944.  

A January 1999 letter from R.W. Brassel, M.D. notes that the 
veteran had received a concussion injury from a bomb 
explosion while in London in 1944 or 1945.  The letter 
further states that as a result of the explosion and injury, 
the veteran was hospitalized for about one week.  Dr. Brassel 
opined that the veteran's macular hole of the right eye was 
due to a classic concussion injury resulting in Berlin's 
edema and subsequent hole formation.  Dr. Brassel also opined 
that the history of the veteran's exposure to a severe 
concussion from a wartime explosion and the diminution of 
vision over the next period of time fit very well with this 
diagnosis.  Dr. Brassel reported that there was no other 
condition present in either eye that would cause such a 
finding.

The report of an August 1999 VA examination notes that the 
veteran's service medical records do not indicate 
hospitalization for a concussion injury in 1944 or 1945; but 
they do indicate hospitalization in December 1943 for 
laceration on the right side of the face.  The examiner 
opined that it is less likely than not that the veteran's 
macular degeneration of the right eye with hole formation and 
decreased visual acuity is related to the facial injury 
incurred in service in December 1943.  

After the case was received at the Board, a January 2005 
letter was received from Dr. Brassel.  The veteran's 
representative has waived the veteran's right to have this 
evidence initially considered by the RO.  In this letter, Dr. 
Brassel stated that the veteran was exposed to a bomb 
explosion in service, which knocked him unconscious.  When he 
awakened in a hospital , he had floaters.  Over the following 
one to two year period, he experienced a gradual 
deterioration of vision.  When he initially saw the veteran, 
he had an old macular hole.  Dr. Brassel stated that it was 
his professional opinion that the veteran sustained a 
contusion of his right eye as a result of the bomb explosion 
and that the contusion resulted in Berlin's edema and 
subsequent macular hole formation.  

Also of record are the veteran's statements essentially 
indicating that his right eye was damaged in an explosion in 
England and that he was hospitalized for about a week 
following the injury.
 
Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  

The Board notes that Section 1154(b) does not negate the need 
for medical evidence of a nexus between a combat-incurred 
injury and a current disability.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 
507 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996).  

The veteran contends that his macular degeneration of the 
right eye with hole formation and decreased visual acuity is 
due to an explosion and subsequent concussion that he 
suffered in service in December 1943.  The veteran has not 
been very specific about the circumstances of this explosion; 
he apparently does not currently recall many of the 
circumstances of the explosion.  However, it is clear from 
the veteran's statements over the years and the service 
medical records that the incident in question occurred on 
December 24, 1943, at a private club in England.  There is no 
corroborating evidence that the alleged injury occurred while 
the veteran was participating in combat, nor has the veteran 
specifically alleged that the explosion occurred during 
combat.  His DD 214 shows that he served as a lineman.  It 
does not reflect his receipt of any combat award or 
decoration.  In addition, when the veteran initially filed a 
claim for service connection for the residuals of the 
December 1943 injury, he did not allege that the injury was 
incurred as a result of an explosion during combat, nor did 
he advance such an allegation when he filed another claim in 
August 1963.  

The service medical records pertaining to the alleged 
incident in which the veteran's eye was injured show that the 
veteran was treated for deep lacerations of the right side of 
the face and right eyebrow; they fail to show that it was due 
to an explosion or that the veteran suffered a concussion 
therefrom.  Instead, December 1943 service medical records 
note that as the veteran was walking out of a building, he 
encountered some soldiers who were fighting; during the 
scuffle, a glass or a porcelain cup hit the veteran's face, 
causing the lacerations.  In any event, the veteran was 
examined at that time and found to have no right eye 
disorder.  In addition, no right eye disorder was found on 
the examination for discharge.

Moreover, when the veteran initially filed a claim for 
service connection for the residuals of the trauma sustained 
on December 24, 1943, he indicated that he sustained a scar 
and injury below the right eye.  Significantly, he did not 
allege in 1946 that his right eye was injured in service.  It 
was not until 1963, almost 20 years following the veteran's 
discharge from service, that he initially alleged that he had 
disability of the right eye due to service trauma.

In addition, the record contains two VA opinions indicating 
that the veteran's macular degeneration of the right eye with 
hole formation and decreased visual acuity is not 
etiologically related to the December 1943 injury involving 
the lacerations to the veteran's face and eyebrow.  The 
December 1963 VA examiner opined that that the two year time 
period between the 1943 injury and the 1945 separation 
examination report, which is silent with respect to any 
abnormality of the right eye, is long enough for any 
resulting damage to the eye to have been detected.  Because 
none was detected, there can be no causal relationship 
between the 1943 injury and the veteran's current right eye 
disability.  The 1999 VA examiner reasoned that the service 
medical records do not support the veteran's version of 
events and that the discharge examination is silent with 
respect to any eye abnormality.  These medical opinions are 
based on an examination of the veteran and a review of his 
pertinent history.  In addition, the examiners properly 
supported their conclusions.

The Board recognizes that the record does contain private 
medical opinions linking the veteran's right eye disability 
to service.  However, these opinions are all based upon the 
history reported by the veteran of sustaining right eye 
trauma in service.  As noted above, the records pertaining to 
the veteran's treatment following the trauma in December 1943 
show that his right eye was not injured.  In addition, the 
absence of evidence of right eye trauma in service medical 
records is consistent with the fact that the veteran did not 
include right eye disability in his initial claim for service 
connection for the residuals of the December 1943 trauma.  In 
sum, the clear preponderance of the evidence demonstrates 
that the injuries sustained in December 1943 were not 
incurred during combat and did not include injury of the 
right eye.  Accordingly, the medical opinions linking the 
veteran's right eye disability to such trauma are of no 
probative value.  

Accordingly, service connection is not warranted for this 
claimed disability.  In reaching this decision, the Board has 
determined that application of the evidentiary equipoise rule 
is not required in this case because the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
  

							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for macular degeneration of 
the right eye with hole formation and decreased visual acuity 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


